
	

115 HRES 928 RH: Of inquiry requesting the President and directing the Attorney General to transmit, respectively, certain documents to the House of Representatives relating to the President’s use of the pardon power under article II, section 2 of the Constitution.
U.S. House of Representatives
2018-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 162
		115th CONGRESS
		2d Session
		H. RES. 928
		[Report No. 115–797]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2018
			Mr. Ted Lieu of California (for himself and Mr. Pascrell) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		June 28, 2018Additional sponsors: Mr. Cicilline and Mr. Cohen
			June 28, 2018
			Reported adversely from the Committee on the Judiciary with an amendment, referred to the House Calendar, and ordered to be printed
			Strike out all after the resolving clause and insert the part printed in italic
		
		RESOLUTION
		Of inquiry requesting the President and directing the Attorney General to transmit, respectively,
			 certain documents to the House of Representatives relating to the
			 President’s use of the pardon power under article II, section 2 of the
			 Constitution.
	
	
 That the President is requested, and Attorney General of the United States is directed, to transmit, respectively, to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, audio recording, memorandum, correspondence, or other communication in their possession, or any portion of any such communication, that refers or relates to the following:
 (1)Any pardon issued by the President on or after January 20, 2017. (2)Any pardon under consideration by the President, including pardons under consideration for any of the following individuals:
 (A)Michael Cohen, the President’s personal attorney. (B)Paul Manafort, former chairman of the Trump Presidential campaign.
 (C)Richard Gates, former deputy chairman of the Trump Presidential campaign. (D)Former National Security Advisor Michael Flynn.
 (E)George Papadopoulos, advisor to the Trump Presidential campaign. (F)Alex van der Zwaan, attorney and former associate of Paul Manafort.
 (3)Any consideration of the President’s power to pardon himself, including his assertion that he has the absolute right to pardon himself.
 (4)President Trump’s decision to issue pardons without first consulting the Office of the Pardon Attorney of the Department of Justice.
			
	
 That the President is requested, and Attorney General of the United States is directed, to transmit, respectively, to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, audio recording, memorandum, correspondence, or other communication in their possession, or any portion of any such communication, that refers or relates to the following:
 (1)Any pardon issued by the President on or after January 20, 2017. (2)Any pardon under consideration by the President, including pardons under consideration for any of the following individuals:
 (A)Michael Cohen, the President’s personal attorney. (B)Paul Manafort, former chairman of the Trump Presidential campaign.
 (C)Richard Gates, former deputy chairman of the Trump Presidential campaign. (D)Michael Flynn, former National Security Advisor.
 (E)George Papadopoulos, advisor to the Trump Presidential campaign. (F)Alex van der Zwaan, attorney and former associate of Paul Manafort.
 (3)Any consideration of the President’s power to pardon himself, including his assertion that he has the absolute right to pardon himself.
 (4)President Trump’s decision to issue pardons without first consulting the Office of the Pardon Attorney of the Department of Justice.
			
	
		June 28, 2018
		Reported adversely with an amendment, referred to the House Calendar, and ordered to be printed
